Citation Nr: 0011338	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left ankle fracture with posttraumatic changes, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1980 
to November 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Reno, Nevada Regional Office (RO), which, inter 
alia, denied the veteran's claim seeking entitlement to an 
increased evaluation for his service-connected left ankle 
disability.  The veteran perfected an appeal of this issue.


FINDING OF FACT

The veteran's left ankle disability is manifested by slight 
loss of motion, early post-traumatic arthritic changes, and 
two well-healed surgical scars.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a left ankle fracture with posttraumatic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5003, 5010, 5271, and 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Service medical records show that in March 1990 the veteran 
sustained an injury to his left ankle.  Subsequently, the 
veteran underwent open reduction internal fixation surgery 
for his left ankle.  From March 1990 to November 1994 the 
veteran received ongoing treatment for chronic left ankle 
pain and swelling.  

An April 1995 report of medical examination revealed a 
diagnosis of traumatic arthritis of the left ankle with a 
decreased range of motion.  

In July 1995 a Physical Evaluation Board (PEB) determined 
that the veteran was physically unfit for service, in part, 
due to traumatic arthritis of the left ankle.  

A December 1996 VA Medical Center (VAMC) treatment report 
shows that the veteran has had a history of a left ankle 
injury.  On examination, the veteran was able to walk heel to 
toe and squat without any problems.  There was no swelling or 
erythema.  

A March 1997 VAMC treatment report indicates that the veteran 
had complaints of joint pain and swelling when standing and 
walking for extended periods of time.  Assessment was status 
post fracture of the left ankle.  A March 1997 X-ray report 
revealed two screws pinned at the medial malleolus at the 
left side.  The ankle mortise was adequate bilaterally.  
There was no other bone or joint abnormality.  

During an April 1997 VA examination, the veteran reported 
having pain in the left ankle.  He further reported that 
walking was not too painful, unless he walked on uneven 
surfaces.  On examination, there was no swelling of the left 
ankle.  However, an X-ray report revealed two screws in the 
medial malleolus and mild joint narrowing.  Assessment was 
early degenerative joint disease of the left ankle, mild.  

A May 1997 VAMC treatment report indicates that the veteran 
had complaints of pain in the left ankle with a decreased 
range of motion.  On examination, there were two screws in 
place and evidence of post-traumatic change in the left 
lateral malleolus.  Subchondral cystic change was identified.  
The ankle joint space was unremarkable bilaterally, a small, 
approximately three millimeter loose body was noted at the 
left media ankle mortise, the subtalar joint was 
unremarkable, and there was no abnormal calcification noted 
in the soft tissue.  Impression was status post open 
reduction internal fixation for fracture of left medial 
malleolus fracture with old post-traumatic change in the left 
lateral malleolus, a three millimeter loose body in the 
medial left ankle mortise, and there was no evidence of 
osteochondritis dissecans in the left ankle.  

A September 1997 VAMC treatment report shows that the veteran 
continued to have complaints of left ankle pain.  A computed 
tomography (CT) scan did not show any osteochondritis 
dissecans and there was tenderness over the lateral 
talofibular area of the left ankle.  

During a December 1997 VA examination, the veteran complained 
of pain and swelling of the left ankle when walking, 
standing, or driving for long periods of time.  Upon physical 
examination, the veteran's gait was completely normal, healed 
scars were four inches long laterally and three inches long 
medially.  There was no particular tenderness in the scar, 
although there was a little bit of numbness around the medial 
scar.  The ankle had five degrees of dorsiflexion and 40 
degrees of plantar flexion.  It was stable and there was no 
crepitance.  

An X-ray study revealed a healed bimalleolar fracture without 
any evidence of arthritis.  The plate had been removed, two 
screws were in the medial malleolus and did not violate the 
ankle joint.  There was some minor calcification of the 
intraosseous membrane, about four inches above the ankle.  
Impression was status post bimalleolar fracture of the ankle 
and status post open reduction/internal fixation.  

VAMC treatment reports from July 1998 show that the veteran 
had complaints of chronic pain, swelling, and stiffness of 
the left ankle.  Diagnosis was left ankle synovitis with a 
possible loose body in the left ankle.  

VAMC treatment records from March 1999 indicate that the 
veteran continued to suffer from left ankle pain.  On 
examination, the veteran's left ankle was tender along the 
medial joint line.  There was no warmth, swelling, effusion, 
or instability.  A CT scan of the ankle revealed status post 
open reduction internal fixation left medial malleolar 
fracture with old post-traumatic change in the left lateral 
malleolus and three millimeter loose body in the medial left 
ankle.  

In April 1999, the veteran's mother submitted a statement 
describing the veteran's left ankle disability.  According to 
her, the veteran suffers from stiff joints, muscle aches, and 
pain.  She further stated that when the veteran is walking or 
standing too long, swelling occurs.  

In an April 1999 statement, the veteran's wife reported that 
the veteran suffers from fatigue, stiff joints, swelling, 
muscle aches and pain when walking and standing.  

During an April 1999 personal hearing the veteran stated that 
he still has screws inside of his left ankle and that he 
experiences numbness in that area.  He also explained that he 
has ankle pain when the weather changes, when he has to stand 
for a long period of time and when he has to walk on uneven 
surfaces.  The veteran further stated that he has missed 
approximately thirteen days of work because of problems with 
his ankle and that he suffers from pain and stiffness of the 
left ankle on a daily basis.  He also stated that he has a 
scar on the left ankle and because of this scar it is often 
difficult for him to wear certain shoes.  

During a May 1999 VA examination, the veteran reported that 
while in service he sustained a left ankle injury that 
required two surgical procedures.  He stated that he is 
currently suffering from numbness around the incision sites.  

Upon physical examination, the veteran had two surgical 
scars, one over the lateral malleolus that was five inches 
and one over the medial malleolus that was approximately 
three inches.  The scars were nontender, but there was 
decreased sensation to light touch around the scar tissue.  
They were well-healed with no ulceration, no adherence and 
texture was similar to the surrounding tissue.  There was no 
significant elevation or depression and no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The scar was hyperpigmented compared to the surrounding skin.  
The VA examiner found that there was no limitation of 
function because of the scars.  Diagnosis was well-healed 
surgical scars, left ankle.  

In May 1999, the veteran underwent a private medical 
evaluation.  At that time, the veteran reported a constant 
degree of discomfort in his left ankle.  He stated that with 
ambulation, he places more pressure on the right foot and 
that his right shoe wears out more than the left shoe.  The 
veteran again stated that he has numbness around the incision 
cites of the left ankle.  In addition, when the weather 
changes, he reported experiencing swelling and increased pain 
in the left ankle.  He also reported that prolonged walking 
and standing increases the swelling and discomfort.  The 
veteran stated that when walking on inclines his ankle feels 
unstable.  For treatment, he takes hot soaks and medication 
to relieve the discomfort.  

On examination of the left ankle, dorsiflexion was 10 degrees 
active, 14 degrees passive and plantar flexion was 35 degrees 
active and 38 degrees passive.  There was no pain with range 
of motion, there was no fatigue, weakness or lack of 
endurance.  There was no edema, effusion, or instability of 
the ankle.  There was tenderness over the anterior and 
medical aspects of the ankle.  There was no redness, heat, or 
abnormal movement and there was no guarding of movement.  
There was no instability to varus stress.  There were healed 
surgical incisions over the lateral and medial malleoli.  The 
gait was normal and there were no functional limitations 
while standing or walking.  There were no callosities, 
breakdown or unusual shoe wear pattern.  There were no signs 
of ankylosis or inflammatory arthritis.  The veteran's lower 
extremity measurements on the left were as follows: mid-foot 
10 and a half inches, ankles 10 inches, calves 14 inches, and 
leg lengths 41 inches.  The veteran's lower extremity 
measurements on the right were as follows: mid-foot 10 and a 
half inches, ankles nine and one half inches, calves 15 and 
one-fourth inches, and leg lengths 41 inches.  Diagnoses were 
status post open reduction internal fixation of the 
bimalleolar left ankle fracture, status post removal of the 
lateral hardware of the ankle with retention of the medial 
hardware, and radiographic signs of early post-traumatic 
arthritic change of the ankle.  

In September 1999, the veteran submitted photographs of his 
ankle.  In written correspondence accompanying the 
photographs, the veteran indicated that he waived RO 
consideration of this evidence.  Upon review thereof, the 
left ankle appeared slightly larger than the right ankle.  
Two hyperpigmented scars are also noted. 

II. Laws and Regulations

The veteran's increased rating claim is well-grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 2 Vet. App. 629, 
632 (1992).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected left ankle disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  For the purpose of rating disabilities due to 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. §4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate 
and a 20 percent rating if the limitation is marked.  38 
C.F.R. § 4.71a.

A 10 percent rating is warranted for superficial scars which 
are tender and painful on objective demonstration or poorly 
nourished with repeated ulcerations.  Scars may be rated on 
the basis of any related limitation of function of the body 
part they also affect.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805.   

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis

The veteran's left ankle disability is manifested by slight 
limitation of motion and early post-traumatic arthritic 
change of the ankle.  Traumatic arthritis is to be rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  

A rating in excess of 10 percent based on limitation of 
motion requires that the limitation of motion of the ankle be 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The most 
recent VA examination of the left ankle noted no pain with 
range of motion, no fatigue, weakness, or lack of endurance.  
There was no edema, effusion, or instability of the ankle.  
There was tenderness over the anterior and medical aspects of 
the ankle.  There was no redness, heat, or abnormal movement 
and there was no guarding of movement.  There was no 
instability to varus stress.  There were healed surgical 
incisions over the lateral and medial malleoli.  The 
veteran's gait was normal and there were no functional 
limitations while standing or walking.  There were no 
callosities, breakdown or unusual shoe wear pattern.  There 
were no signs of ankylosis or inflammatory arthritis.  The 
diagnoses included radiographic signs of early post-traumatic 
arthritic change of the ankle.  Although the veteran has 
received constant treatment for complaints of left ankle 
pain, numerous VA treatment reports and VA examinations from 
April 1997 and December 1997 all characterize the limitation 
of motion of the left ankle, including any limitation of 
motion due to pain, as mild.  The Board finds, therefore, 
that entitlement to a disability rating in excess of 10 
percent based on limitation of motion is not warranted.  

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in the joint if the 
disability is noncompensable under the diagnostic code 
pertaining to limitation of motion.  A 10 percent rating is 
currently in effect for the left ankle disability.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain and slight limitation of 
motion, the evidence shows that there are no other functional 
limitations resulting from the left ankle disorder.  In light 
of the absence of compensable limitation of motion, the Board 
finds that the functional limitations imposed by the left 
ankle disability are appropriately compensated by the 10 
percent rating that has been assigned under Diagnostic Codes 
5010 and 5271. 

Consideration of an increased rating based on the provisions 
of 38 C.F.R. § 4.59 is not warranted, since the veteran is in 
receipt of the minimum compensable evaluation for arthritis 
of the ankle.  The exhibited functional loss due to pain, 
cold weather and exacerbations is not more than the moderate 
degree of disability contemplated by the current rating.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for the left ankle 
disability.  

The residuals of the left ankle fracture are manifested by 
two surgical scars that are well-healed with no ulceration, 
no adherence, and texture was similar to the surrounding 
tissue.  The scars were nontender, but there was decreased 
sensation to light touch around the scar tissue.  There was 
no significant elevation or depression and no underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  The scars were hyperpigmented compared to the 
surrounding skin.  In May 1999, the VA examiner noted that 
there was no limitation of function because of the scars.  
Based on the above-cited medical evidence, the Board finds 
that entitlement to a compensable rating under Diagnostic 
Codes 7803, 7804, and 7805 is not warranted.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not tend to show that the veteran's service 
connected left ankle disability has resulted in frequent 
hospitalizations or has caused marked interference with 
employment.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

The claim of entitlement to an evaluation greater than 10 
percent for the residuals of a left ankle fracture with 
posttraumatic changes is denied.



_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

